Citation Nr: 9916328	
Decision Date: 06/15/99    Archive Date: 06/21/99

DOCKET NO.  96-08 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 
(West 1991) for a low back disorder claimed as due to a 
lumbar puncture performed at a VA medical facility in 
November 1991.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Associate Counsel


INTRODUCTION

The veteran had active duty from May 1968 to November 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manchester, New Hampshire.

The Board notes that the veteran's appeal originally included 
a claim for right thigh numbness claimed as due to a lumbar 
puncture performed at a VA facility.  In a May 1997 rating 
decision, the RO granted service connection for lateral 
femoral cutaneous neuropathy as a result of the lumbar 
puncture.  Therefore, that issue has been resolved and is not 
currently before the Board.  See Grantham v. Brown, 114 F.3d 
1156 (Fed. Cir. 1997).  However, during the March 1999 
hearing, the veteran raised the issue of entitlement to an 
increased rating for the right thigh disability.  That issue 
is referred to the RO for development and adjudication.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
the equitable disposition of the veteran's appeal.  

2.  The veteran was hospitalized at a VA medical facility 
from October 1991 to February 1992.  

3.  In November 1991, the veteran consented to and underwent 
a lumbar puncture for research purposes.  

4.  There is no competent medical evidence of a nexus between 
whatever low back disorder the veteran has and the lumbar 
puncture performed at a VA medical facility in November 1991.  


CONCLUSION OF LAW

The veteran's claim of entitlement to compensation pursuant 
to 38 U.S.C.A. § 1151 for a low back disorder claimed as due 
to a lumbar puncture performed at a VA medical facility in 
November 1991 is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991); 38 C.F.R. § 3.102 (1998).    


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

From October 1991 to February 1992, the veteran was an in-
patient at a VA medical facility for the treatment of a 
service-connected psychiatric disability.  On November 15, 
1991, he signed a VA Research Consent Form for his 
participation in a research study that required his 
submission to a lumbar puncture (LP).  The form indicated 
that the veteran had been explained the procedure and its 
risks and that his participation in the study was voluntary.  
Notes showed that on November 18 he was given pre-operative 
teaching for LP, including body position and pushing fluids 
after the procedure.  The LP was performed on November 19.  
After the procedure, he denied headache and was on flat bed 
rest and pushing fluids.  Notes dated on November 20 showed 
that the veteran had no complaints other than headache.  On 
November 21, he complained of headache and twinges in the 
arms and legs, as well as slight lightheadedness.  On 
November 22, he complained of residual numbness and tingling.  
Notes dated November 26 indicated that the veteran's headache 
was improved but that he still had numbness in the right leg.  

Neurology notes from November 27 revealed that the veteran 
had sensory complaints corresponding to L2-3 root on the 
right following LP.  Examination showed hypoesthesia on the 
right thigh, right strength of 4/5, and reduced briskness of 
the right patellar reflex.  The physician stated that the 
findings corresponded to damage to the L2-3 roots.  
Additional neurology notes dated January 9, 1992, revealed 
that he continued to have right thigh symptoms, which were 
fairly well treated with Motrin.  A computed tomography (CT) 
scan of the lumbosacral spine showed no evidence of hematoma, 
stenosis, herniated disc, or cord compression.  An 
electromyogram (EMG) and nerve conduction studies (NCS) 
showed no evidence of radiculopathy or any neuropathy of 
nerves tested.  The physician stated that the findings 
corresponded to the anterior femoral cutaneous nerve, which 
was involved in a syndrome known as meralgia paresthetica.  
The syndrome was not likely related to the LP.  He suggested 
that the syndrome was possibly related to a severe groin 
injury suffered in service.        

In June 1992, the RO received the veteran's informal claim 
for additional disability related to the November 1991 LP.  
In a July 1992 statement, the veteran specifically indicated 
that he was seeking compensation for disorders of the right 
thigh and right lower back.  He explained that he had sharp, 
stabbing pain in the back when bending or just doing chores.  
He asserted that the symptoms began the morning after the 
spinal tap was done.  The doctors told him it could take up 
to a year to fully heal.  After six months, the condition was 
worse.   

In his September 1995 notice of disagreement, the veteran 
indicated that he sought compensation for pain and numbness 
in the right leg and lower back due to an improper LP.  He 
explained that the LP was not performed by the doctor he was 
told would do the procedure.  In addition, the LP was done on 
a regular bed with the doctor on his knees.  A nurse named 
Julie yelled at the doctor for not doing the procedure on a 
gurney and in a treatment room.  Two tries were required for 
the LP.  When the spinal sac was hit, he felt as if he had a 
massive charge of electric current go through his body.  

In the January 1996 substantive appeal, the veteran further 
explained that, after the procedure, he remained in bed as 
instructed.  The next morning, his right leg went numb while 
walking.  He reported this incident to the duty nurse.  He 
was treated with Motrin while in the hospital.  The veteran 
indicated that he did not realize he had the back pain until 
after the Motrin was stopped.  He had no back problems prior 
to the LP.  

In February 1996, the veteran was referred to Mildred 
LaFontaine, M.D., of Concord Neurological Associates, for 
evaluation of back pain and right leg paresthesias beginning 
in 1991.  Dr. LaFontaine related that the veteran had a 
history of back pain dating to 1981, which was mainly right-
sided and in the lower lumbar area and did not radiate to the 
legs.  A CT scan in 1983 showed possible bulging discs.  He 
was apparently diagnosed as having lumbar strain.  No further 
evaluation or surgery was recommended.  The pain resolved 
with chiropractic manipulation.  He did well throughout the 
1980s.  During his in-patient VA treatment in 1991, the 
veteran underwent a lumbar puncture as part of a research 
study.  He related that he had some immediate, shock-like 
pain throughout his entire body when the puncture was done.  
The following morning, he noticed pain in the right thigh.  
Prior work-ups and studies had been negative.  The veteran's 
current complaints included pain in the right lower back.  He 
was comfortable sitting or lying, but had pain with standing 
or walking.  He had no bowel or bladder symptoms and had no 
problems lifting or squatting.  On examination, the spine was 
nontender with a good range of motion.  There was no sciatic 
notch tenderness or other focal areas of tenderness.  
Straight leg raising was negative with excellent range of 
motion at both hips.  Motor examination showed full strength 
and normal tone throughout.  There were no areas of atrophy 
or fasciculations in any muscle group.  There was impaired 
sensation on the right thigh.  The remainder of the 
neurological examination was unremarkable.  Dr. LaFontaine 
indicated that she felt that the low back pain the veteran 
was experiencing was similar in quality to his previous back 
pain.  It was probably musculoligamentous in origin and not 
related to spine disease.  She noted that the veteran was 
going to bring his records for her review.  Notes from the 
April 1996 follow up office visit revealed that the veteran 
continued to complain of intermittent knife-like pains in the 
mid back, usually when he stood for any period of time.  The 
records he brought did not pertain to the LP.  Physical 
examination was unchanged.  Dr. LaFontaine stated that she 
told the veteran that she was in no position to relate the 
current symptoms to the lumbar puncture and could not comment 
on what he previously had.       

The veteran testified at a personal hearing in May 1996.  His 
testimony largely duplicated statements made in previous 
submissions.  He indicated that he agreed to participate in 
the study because it could potentially have helped him and 
because he was paid for his participation.  He initially 
declined to participate because of things he had heard about 
LPs.  However, a Dr. Bremner assured him that the procedure 
was safe and that he would perform the procedure himself.  
However, the veteran indicated that Dr. Bremner did not 
perform the LP.  LPs done after the veteran's procedure were 
done on a gurney in a treatment room.  He was not aware that 
any other veteran had any problems following the LP.  The 
veteran currently had excruciating back pain with bending 
over.  He used a transcutaneous electrical nerve stimulation 
(TENS) unit.  He gained a lot of weight during his VA 
hospitalization due to inactivity.      

Later in May 1996, the veteran was afforded a VA neurological 
examination.  He reported that when he underwent an LP while 
hospitalized at a VA facility, he felt a sudden, severe 
electrical jolt that went down his right leg.  After the LP, 
he had some residual numbness and pain.  He indicated that 
studies showed no abnormality.  He had received physical 
therapy and used a TENS unit.  The veteran still had right 
thigh numbness.  He was unable to walk for any period of time 
due to right leg fatigue and paresthesia.  On examination, 
there was no visible limp.  The temperature and color of both 
lower extremities were normal.  Pulses in the lower 
extremities were normal and equal bilaterally.  The right 
quadriceps measured two centimeters smaller than the left 
muscle; the right and left gastrocnemius was identical.  Deep 
tendon reflexes at the knee and ankle were normal 
bilaterally.  There was no evidence of stasis dermatitis.  
The veteran exhibited some numbness on the right outer thigh.  
X-rays of the lumbosacral spine showed minor degenerative 
changes.  The diagnosis included mild degenerative joint 
disease of the lumbar area confirmed by X-ray.      

In March 1997, the veteran underwent another VA neurological 
examination.  He reported that he began having back problems 
in approximately 1981.  The pain did not radiate to the legs.  
CT scans showed bulging intervertebral discs, but surgery was 
not suggested.  He improved with conservative therapy.  When 
he underwent the LP at the VA facility, the veteran recalled 
feeling some pain in the lower back and perhaps lower 
extremities at the time of the second puncture attempt.  He 
had no unusual sensation until the next morning, when he 
experienced a burning sensation in the right anterior thigh.  
There was no associated weakness.  Diagnostic studies were 
unremarkable.  The veteran did not see a close association 
between the occurrence of the low back pain and the right 
thigh problems.  Thigh symptoms were unchanged since onset.  
On examination, gait and station were unremarkable.  There 
was no visible atrophy of the lower extremity musculature.  
The veteran had no pain to percussion over the lumbar spine.  
Straight leg raising caused tightness of the hamstrings at 
about 60 degrees bilaterally.  Reflexes were trace throughout 
and increased to 1+ with reinforcement.  There was decreased 
appreciation to sharpness in an area of the right thigh, with 
no other abnormalities of sensation.  He was able to stand on 
heels and toes without difficulty.  The examiner commented 
only that the veteran described long-standing lumbar 
discomfort.  He did not offer any diagnosis of a back 
disorder.     

The veteran testified before a member of the Board in March 
1999.  In addition to duplicating much of his previous 
testimony, he stated that he received a lot of Motrin for the 
right leg pain and numbness.  He believed that the Motrin 
also treated his back pain because his back started bothering 
him after he stopped taking Motrin.  He had not had any 
treatment since seeing Dr. LaFontaine.  She believed that the 
veteran's back pain was similar to symptoms he experienced in 
1981.  The veteran explained that his previous back pain was 
from pulled back muscles related to his work.  The pain was 
on the right side.  The doctors thought a disc was pressing 
on a sciatic nerve.  The veteran had back pain from walking, 
sitting, lifting, and bending.  He explained that a nurse 
named Julie told him that the spinal tap procedure was done 
improperly.  He was not sure if she was a psychiatric nurse 
or was otherwise not normally involved in LPs.     

During the hearing, the veteran submitted additional 
evidence, consisting of a copy of a document titled 
"Protocol for Lumbar Puncture" from Northwestern University 
Medical School, a copy of a document titled "The Lumbar 
Puncture Test" from the University of Iowa Neurology 
Department, and a written statement of the sequence of events 
concerning the veteran's claim.


Analysis

Disability benefits may be payable to a veteran for non-
service connected disability in limited circumstances.  If 
the prescribed requirements are met, disability payments are 
awarded in the same manner as if the disability was service 
connected.  38 U.S.C.A. § 1151 (West 1991).   

First, the veteran must incur an injury or aggravation of an 
injury as the result of hospitalization, medical or surgical 
treatment, submission to a VA examination, or the pursuit of 
a course of vocational rehabilitation.  38 U.S.C.A. § 1151; 
38 C.F.R. § 3.358(c) (1998).  In cases of medical or surgical 
treatment, proof of actual causation between the treatment 
and the injury is required.  38 C.F.R. § 3.358(c)(2).  The 
"necessary consequences" of properly administered medical 
treatment to which the veteran consented are not compensable.  
38 C.F.R. § 3.358(c)(3).  Such consequences are consequences 
which are certain to result from, or were intended to result 
from, the medical treatment provided. Id.  The Board notes 
that § 1151 contains no requirement of fault on the part of 
the service providers to confer entitlement on the injured 
veteran.  See Brown v. Gardner, __ U.S. __, __ (1994), 115 
S.Ct. 552, 556, aff'g 5 F.3d 1456 (Fed. Cir. 1993), aff'g 
Gardner v. Derwinski, 1 Vet.App. 584 (1991).  But see 
38 U.S.C.A. § 1151 (West 1991 & Supp. 1998), as amended by 
Pub. L. No. 104-204, 110 Stat. 2926 (effective for claims 
filed on or after October 1, 1997, the statute requires 
negligence as the proximate cause of the death or additional 
disability).

Second, the injury or aggravation cannot be the result of the 
veteran's own willful misconduct.  38 U.S.C.A. § 1151; 
38 C.F.R. § 3.358(c)(4).  

Finally, such injury or aggravation must result in additional 
disability.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.385(b).  The 
presence of additional injury is determined by comparing the 
state of the veteran's physical condition immediately 
preceding the injury with the subsequent physical condition 
resulting from the injury.  38 C.F.R. § 3.358(b)(1).  

However, a person claiming VA benefits must meet the initial 
burden of submitting evidence "sufficient to justify a 
belief in a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 
1 Vet. App. 78, 91 (1990); Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  A claim that is well grounded is plausible, 
meritorious on its own, or capable of substantiation.  
Murphy, 1 Vet. App. at 81; Moreau v. Brown, 9 Vet. App. 389, 
393 (1996).  Where the determinative issue involves a medical 
diagnosis, there must be competent medical evidence to the 
effect that the claim is plausible; lay assertions of medical 
status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  For purposes of 
determining whether a claim is well grounded, the Board 
presumes the truthfulness of the supporting evidence.  
Robinette v. Brown, 8 Vet. App. 69, 77-78 (1995); King v. 
Brown, 5 Vet. App. 19, 21 (1993). 

In this case, the Board finds that the veteran has not 
submitted a plausible claim for compensation pursuant to 
38 U.S.C.A. § 1151 for a low back disorder.  Specifically, 
there is no competent medical evidence of a causal nexus 
between the veteran's low back symptoms and the LP.  
Initially, the Board notes that VA records are negative for 
any complaint of back pain after the LP.  The evaluations 
done and conclusions reached while the veteran was 
hospitalized pertained only to right thigh complaints.  Based 
on her February 1996 evaluation, Dr. LaFontaine indicated 
that she believed the veteran's back pain was 
musculoligamentous in origin and was similar to his 
previously-described back pain.  She specifically stated that 
she was unable to relate the back symptoms to the November 
1991 LP.  The May 1996 VA examination report reveals a 
diagnosis of mild degenerative joint disease of the lumbar 
spine.  There is no suggestion by the examiner that the 
degenerative changes are related to the LP.  Similarly, the 
March 1997 VA examination report contains no opinion relating 
any back symptoms or findings to the LP.

In fact, in this case, only the veteran himself has opined 
that the back symptoms are related to the LP.  However, the 
veteran is a lay person, not trained in medicine.  Although 
he is competent to describe his low back symptoms, he is not 
competent to offer an opinion as to the etiology of those 
symptoms, which requires medical expertise.  Grottveit, 5 
Vet. App. at 93; Espiritu, 2 Vet. App. at 494.  

In support of his claim, the veteran contends that VA medical 
personnel improperly performed the LP.  However, assuming the 
truthfulness of such assertion does not impact the outcome of 
the claim.  Claims under 38 U.S.C.A. § 1151 filed before 
October 1, 1997, do not require a finding of fault or 
malpractice on the part of the medical provider to be 
successful.  As set forth above, the veteran's claim requires 
evidence of injury caused by VA medical treatment, which 
results in additional disability, and which is not the result 
of the veteran's willful misconduct.  In this case, the 
veteran's claim is deficient because there is simply no 
medical evidence that the LP administered while the veteran 
was hospitalized in a VA facility actually caused any low 
back disorder.       

Accordingly, the Board finds that the veteran's claim for 
compensation pursuant to 38 U.S.C.A. § 1151 for a low back 
disorder claimed as due to a lumbar puncture performed at a 
VA medical facility in November 1991 is not well grounded.  
38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102; Epps, 126 F.3d at 
1468.  Therefore, the duty to assist is not triggered and VA 
has no obligation to further develop the veteran's claim.  
Epps, 126 F.3d at 1469; Grivois v. Brown, 5 Vet. App. 136, 
140 (1994).

The Board recognizes that this appeal is being disposed of in 
a manner that differs from that used by the RO.  The RO 
denied the veteran's claim on the merits, while the Board has 
concluded that the claim is not well grounded.  However, the 
Court has held that "when an RO does not specifically 
address the question whether a claim is well grounded but 
rather, as here, proceeds to adjudication on the merits, 
there is no prejudice to the veteran solely from the omission 
of the well-grounded analysis."  Meyer v. Brown, 9 Vet. App. 
425, 432 (1996).

If the veteran wishes to complete his application for service 
connection for a low back disorder claimed as due to a lumbar 
puncture performed at a VA facility, he should submit 
competent medical evidence showing that he has a low back 
disorder that is related in some way to the lumbar puncture 
in question.  Robinette, 8 Vet. App. at 77-78. 


ORDER

Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 
for a low back disorder claimed as due to a lumbar puncture 
performed at a VA medical facility in November 1991 is 
denied. 



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

 

